Hill, J.
The exceptions to extracts from the charge of the court, when considered in connection with the entire instructions, are without merit. In the instructions given, all the material issues made by the pleading and the evidence were covered clearly and correctly, and without injury to any contention of the defendant. The record makes no new or interesting question of law, and the verdict—the second for the plaintiff— was moderate and supported by the evidence. There was no error in refusing another trial. Judgment affirmed.